— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Gerald, J.), rendered June 5, 2007, convicting him of attempted criminal contempt in the second degree and harassment in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his guilt of attempted criminal contempt in the second degree is unpreserved for appellate review. The defendant did not specify the ground upon which he now relies in his motion to dismiss at trial (see CPL 470.05 [2]; People v *782Hawkins, 11 NY3d 484 [2008]; People v Caldwell, 54 AD3d 1053 [2008], lv denied 11 NY3d 923 [2009]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621 [1983]) we find that it was legally sufficient to establish the defendant’s guilt of attempted criminal contempt in the second degree beyond a reasonable doubt.
Upon our independent review pursuant to CPL 470.15 (5), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]). Rivera, J.P., Florio, Dickerson and Chambers, JJ., concur.